EXHIBIT 10.27

NORTHRIM BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT
DEFERRED COMPENSATION PLAN

Originally Effective as of
February 1, 2002

1

Amended Effective as of
January 1, 2005
TABLE OF CONTENTS

                         
1.
  DEFINITIONS.             2   2.   ELIGIBILITY AND PARTICIPATION.     3  
 
    (a)     REQUIREMENTS     3  
 
    (b)     REEMPLOYMENT     3   3.   CONTRIBUTIONS AND BENEFITS.     3  
 
    (a)     CONTRIBUTIONS     3  
 
    (b)     INTENT     3  
 
    (c)     DEFINED CONTRIBUTION     3  
 
    (d)     SUBJECT TO CLAIMS     3   4.   ALLOCATION OF FUNDS.     4  
 
    (a)     PRE-2005 GRANDFATHERED ACCOUNT     4  
 
    (b)     SEPARATE PARTICIPANT ACCOUNTS     4  
 
    (c)     DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS     4  
 
    (d)     POST-2004 ACCOUNTS     4   5.   DISTRIBUTION OF BENEFITS.     4  
 
    (a)     PRE-2005 GRANDFATHERED ACCOUNT     4  
 
    (b)     RETIREMENT OF EMPLOYEE     4  
 
    (c)     DISABILITY OF THE PARTICIPANT     4  
 
    (d)     DISTRIBUTIONS ON DEATH     5  
 
    (e)     POST-2004 ACCOUNT     5  
 
    (f)     DISTRIBUTIONS FOR UNFORESEEABLE EMERGENCY.     6  
 
    (g)     CHANGE IN CONTROL     6  
 
    (h)     METHOD OF PAYMENT     7  
 
    (i)     TERMINATION     7  
 
    (j)     INCOME TAXES ON DISTRIBUTIONS     7   6.   BENEFICIARIES; EMPLOYEE
DATA     7  
7.
  ADMINISTRATION.             7  
 
    (a)     ADMINISTRATIVE AUTHORITY     7  
 
    (b)     PAYMENT OF FEES, EXPENSES AND TAXES.     8  
 
    (c)     CLAIMS PROCEDURE     8  
8.
  AMENDMENT.             8  
 
    (a)     RIGHT TO AMEND     8  
 
    (b)     AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN     8  
9.
  MISCELLANEOUS.             9  
 
    (a)     LIMITATIONS ON LIABILITY OF EMPLOYER     9  
 
    (b)     CONSTRUCTION     9  
 
    (c)     SPENDTHRIFT PROVISION     9  

 
 
 
 
 
 
 
 
 
 

NORTHRIM BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT
DEFERRED COMPENSATION PLAN

Originally Effective as of
February 1, 2002

Amended Effective as of
January 1, 2005

RECITALS:

A. This Northrim Bank Supplemental Executive Retirement Deferred Compensation
Plan (the Plan) is adopted by Northrim Bank (the Employer) for a limited number
of its executive employees.

B. It is the desire of the Northrim Bank (the Employer) to provide to certain
executive employees (the Employees) a supplemental executive retirement fund so
that upon certain conditions, there will be funds available to them on their
respective retirement.

C. This NORTHRIM SUPPLEMENTAL RETIREMENT DEFERRED COMPENSATION PLAN (the Plan)
is adopted by the Northrim Bank (the Employer) for such Employees to provide
termination of employment and related retirement benefits taxable pursuant to
I.R.C. § 451.

D. It is anticipated that once this Plan is approved, contributions will be made
to the Participant Accounts(s) for their respective benefit.

E. The Plan is intended to be an unfunded defined contribution non-qualified
deferred compensation plan maintained by the Employer for the sole benefit of
executive employees for the purpose of providing for retirement or deferred
compensation benefits. All Participants are considered by the Employer to be in
the upper level of “management.”

F. The Plan is intended to be a top-hat plan [a/k/a “supplemental executive
retirement plan], i.e., an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees, under
Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee Retirement Income
Security Act of 1974 (ERISA). All provisions of this Plan shall be interpreted
consistent with that intent.

G. It is the intent of the Employer and the Participant’s, that until
distributed, a Participant’s Accounts shall at all times remain unfunded and
unvested, and subject to the general creditors of the Employer.

Accordingly, the following Plan is adopted.

1. DEFINITIONS.

(a) BENEFICIARY means any person or person designated in accordance with the
provisions of Section 6 of the Plan.

(b) CODE or IRC shall mean the Internal Revenue Code of 1986 and the regulations
there under, as amended from time to time.

(c) EFFECTIVE DATE of this amended and restated plan is January 1, 2005. The
Plan’s original Effective Date was February 1, 2002.

(d) EMPLOYER means Northrim Bank, an Alaska corporation and its successors and
assigns or any other corporation or business organization that assumes the
Employer’s obligations hereunder.

(e) NORMAL RETIREMENT AGE shall mean the age referenced in Section 3 below.

(f) PARTICIPANT means any Employee so designated in accordance with the
provisions of Section II who is or may become (or whose Beneficiaries may
become) eligible to receive a benefit under the Plan.

(g) PARTICIPANT ACCOUNT or ACCOUNTS shall mean then current balances (as
adjusted pursuant to the terms of this Plan) of the funds that are set aside by
the Employer for the Participant pursuant to the Plan, and shall include
contribution credits and deemed income, gains, and losses (to the extent
realized as determined by the Employer, in its discretion) and credited thereto.
The Employer will use key man variable life insurance policies on each
Participant to determine the Participant’s Account. The death benefit and cash
value of the policies remain the property of the bank until distributed under
the provisions of this Plan. A Participant’s or Beneficiary’s Accounts shall be
determined as of the date of reference.

(h) PLAN means this Northrim Bank Supplemental Executive Retirement Deferred
Compensation Plan, as amended from time to time.

(i) UNFORSEEABLE EMERGENCY means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant (as defined in IRC § 152(a)), the loss
of the Participant’s property due to casualty, or other similar extraordinary
and unforseeable circumstances, arising as a result of events beyond a
Participant’s control. Whether circumstances constitute such an unforseeable
emergency depends on the facts of each case as determined by the Compensation
Committee in its discretion. Payment may not be made if the unforseeable
emergency may be relieved:

(i) Through reimbursement or compensation by insurance or otherwise; or

(ii) By liquidation of the Participant’s assets, to the extent that liquidation
itself would not cause severe financial hardship.

The definition provided in this Section 1(i) also applies to former Participants
who incur an unforeseeable emergency and who still have an Account balance. If a
Participant obtains a payment, upon an unforeseeable emergency, the
Participant’s deferral election under this Plan shall terminate.

2. ELIGIBILITY AND PARTICIPATION.

(a) REQUIREMENTS. The following conditions must be met before an Employee may
participate in the Plan:

(i) An Employee must be at all times a member of a select group of executive
management or highly compensated employees.

(ii) Participation in the Plan is contingent on the Employer determining that it
wants to extend benefits under the Plan to the Employee; such determination
shall be at all times in the sole and absolute discretion of the Employer.

(iii) The Employee must elect to participate in the Plan as a Participant.

(b) REEMPLOYMENT. If a Participant whose employment with the Employer is
terminated is subsequently reemployed, he or she may become a Participant in the
Plan only in accordance the provisions of Section 2(a), above.

3. CONTRIBUTIONS AND BENEFITS.

(a) CONTRIBUTIONS. Each year, the Employer shall contribute to each
Participant’s Accounts the following amounts:

                  Participant   Normal Retirement Age   Annual Contribution
R. Marc Langland
    70     $ 92,511  
Christopher N. Knudson
    60     $ 54,225  
Victor P. Mollozzi
    60     $ 45,000  
Joe Schierhorn
    60     $ 44,992  
Bob Shake
    60     $ 44,992  
Joe Beedle
    60     $ 89,527  

(b) INTENT. The funds contributed to the Participant’s Accounts are for the
purpose of providing the Participant a source of funds for future retirement.
The funds are being set aside not as part of his current or past compensation,
but rather as an excess supplemental executive employee retirement benefit to be
paid to the Participant at some time in the future as further provided within
this Plan.

(c) DEFINED CONTRIBUTION. The contribution of the funds to the Participant’s
Accounts are intended to be a defined contribution and not provide a defined
benefit.

(d) SUBJECT TO CLAIMS. Until distributed, a Participant’s Accounts shall at all
times remain subject to the general creditors of the Employer.

4. ALLOCATION OF FUNDS.

(a) PRE-2005 GRANDFATHERED ACCOUNT. Employer contributions shall be credited to
a Participant’s respective Accounts in accordance with this Section. Pre-2005
contributions shall be credited to a Pre-2005 Grandfathered Account, and
Post-2004 contributions shall be credited to a Post-2004 Account. The total of
the Participant’s respective Accounts will be adjusted from time to time to
reflect (i) distributions; (ii) the performance of the investments;
(iii) credited or debited with the increase or decrease in the realized net
asset value or credited interest, as applicable, from the designated
investments, if any.

(b) SEPARATE PARTICIPANT ACCOUNTS. The Employer shall establish and maintain
separate Participant Accounts for each Participant.

(c) DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS. Subject to such limitations as
may from time to time be required by the Plan, the Employer or applicable law,
the Participant may direct the Employer in writing as to how the funds held in
the Participants Accounts are to be invested from time to time. When such
written directions are given, the Employer may invest the funds accordingly, but
is not so required.

(d) POST-2004 ACCOUNTS. Post-2004 Accounts are intended to comply, and
provisions concerning the administration of such Accounts shall be construed in
a manner consistent with the provisions of Code Section 409A, including any rule
or regulation promulgated thereunder. The provisions governing the
administration of Post-2004 Accounts shall not be deemed applicable to Pre-2005
Grandfathered Accounts or to constitute a material modification with respect to
these “grandfathered” accounts. In the event that any provision of this Plan
would cause an amount hereunder to be subject to tax under the Code prior to the
time such amount is paid to a Participant, such provision shall, without the
necessity of further action by the Committee, be deemed null and void.

5. DISTRIBUTION OF BENEFITS.

(a) PRE-2005 GRANDFATHERED ACCOUNT. The Participant’s Pre-2005 Grandfathered
Account shall not be distributed until the occurrence of such condition
specifically provided below, and each of which shall be construed as a condition
precedent to any distribution being required under the terms of this Plan.

(b) RETIREMENT OF EMPLOYEE. For Pre-2005 Grandfathered Accounts, the balance of
a Participant’s Accounts shall be distributed to the Participant (or his
designated Beneficiary upon the occurrence of both of the following: (i) the
Employee’s written notice of retirement or termination of employment; and,
(ii) the Employee attaining the Normal Age of Retirement. At the election of the
Participant, in lieu of receiving the remaining balance of the Participant’s
Accounts, the Participant may receive the insurance policy held by the Employer
for the Participant’s Accounts, net of a distribution of cash value sufficient
to pay the taxes on the receipt of the policy. Such distribution shall occur
unless otherwise agreed to in writing by the Employer and the Participant.

(c) DISABILITY OF THE PARTICIPANT. If a Participant becomes disabled, the
Employer will distribute the Participant’s Accounts. “Disability” means the
Participant (1) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or (2) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s Employer.

For Pre-2005 Grandfathered Accounts, distribution upon disability shall occur
unless otherwise agreed to in writing by the Employer and the Participant.

(d) DISTRIBUTIONS ON DEATH. Upon the death of the Participant, a death benefit
shall be paid by the Employer to the Participant’s Beneficiary(-ies). The death
benefit shall be equal to the greater of the face amount of the insurance policy
shown below or the cash value of the Participant’s Account.

          Participant   Death Benefit
R. Marc Langland
  $ 500,000  
Christopher N. Knudson
  $ 630,000  
Victor P. Mollozzi
  $ 500,000  
Joseph M. Schierhorn
  $ 500,000  
Robert L. Shake
  $ 500,000  
Joseph M. Beedle
  $ 500,000  

(e) POST-2004 ACCOUNT. A Participant’s Post-2004 Account shall be 100% vested
and non-forfeitable at all times and shall become payable to the Participant on
a specified date or the date he terminates Employment.

All Participants must elect no later than December 31, 2008, to receive their
Post-2004 Account at a future specified date in a lump sum or in annual
installments not to exceed ten (10) years.

New Participants after December 31, 2008, must elect at the time they become a
Participant to receive their Post-2004 Account at a future specified date in a
lump sum or annual installments not to exceed ten (10) years. If the Participant
elects a lump sum the Participant may receive the insurance policy held by the
Employer for the Participant’s Accounts, net of a distribution of cash value
sufficient to pay the taxes on the receipt of the policy.

A Participant may later elect at least twelve (12) months prior to the date on
which the Participant’s distribution for his Post-2004 Account would otherwise
commence to change the specified future distribution date on which payments were
scheduled to begin, provided that the new specified future distribution date is
a date that is at least five (5) years later than the Participant’s original
commencement date for distribution of his Post-2004 Account.

If a Participant is a Key Employee as of the date on which he or she ceases to
be employed by the Company (or as of such other date as may be prescribed under
Code Section 409A), then in no event shall such Participant’s first payment date
be less than six (6) months after the date of such Participant’s cessation of
employment. For this purpose a “Key Employee” shall be an employee described in
Code Section 416(i), as may be modified by Code Section 409A.

(f) DISTRIBUTIONS FOR UNFORESEEABLE EMERGENCY.

(i) In the event of an Unforeseeable Emergency of the Participant, the
Participant may apply in writing to the Compensation Committee for the
distribution of all or any part of the Participant’s Accounts. The Participant
shall set forth the hardship.

(ii) The Compensation Committee shall consider the circumstances of the request
and the best interests of the Participant and his family and shall have the
right, in its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution.

(iii) Upon a finding of Unforeseeable Emergency, the Employer shall make the
appropriate distribution to the Participant from the Participant’s Accounts. In
no event shall the aggregate amount of the distribution exceed either the full
value of the Participant’s Accounts or the amount determined by the Employer to
be necessary to alleviate the Participant’s Unforeseeable Emergency (which
Unforeseeable Emergency may be considered to include any taxes due because of
the distribution occurring because of this Section), and that it is not
reasonable available from other resources of the Participant.

(iv) A hardship distribution shall be made only with the written consent of the
Employer’s board of director’s compensation committee.

(g) CHANGE IN CONTROL. Unless otherwise agreed to in writing by the Employer and
the Participant, if there is a change in the control of the Employer, then the
entire remaining balance of that Participant’s Accounts shall be distributed to
the Participant. For purposes of this Section, a “change of control” shall occur
when: any one person, or more than one person acting as a group, acquires
ownership of stock of the Employer, that together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of such corporation. However, if that person or group
already owns more than 50% of the total fair market value or total voting power
of the stock of the Employer, the acquisition of additional stock by the same
person or group is not considered a Change in Control. Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Employer.

“Change in Control” also means the date that any unrelated person or group
acquires more than the 50% of the assets of the Employer that have a total gross
fair market value equal to more than 50% of the total gross fair market value of
all of the assets of the Employer immediately prior to such acquisition. Gross
fair market value means the value of the assets of the Employer, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. Whether a person or group is unrelated to the
Employer is determined in accordance with Code Section 409A and applicable IRS
guidance.

The Employer shall determine whether a change in control has occurred.

(h) METHOD OF PAYMENT. Unless otherwise agreed to in writing by the Employer and
the Participant, all distributions from the Participant’s Accounts shall be made
in cash or by a transfer of funds from the Employer to or for the benefit of the
Participant, as so directed by the Participant. Any payment due hereunder that
is not paid out of the Participant’s Accounts shall be by the Employer from its
general assets.

(i) TERMINATION. After all funds held in the Participant Accounts have been
distributed pursuant to the above, the interest of the Participant in the Plan
shall terminate.

(j) INCOME TAXES ON DISTRIBUTIONS. The Participant shall be solely responsible
for the payment of all applicable federal and state income related taxes on
amounts distributed to him. At the election of the Participant, the taxes maybe
withheld by the Employer at the time of distribution.

6. BENEFICIARIES; EMPLOYEE DATA. The Participant may designate any person or
persons (who may be named contingently or successively) to receive such benefits
as may be payable under the Plan upon or after the Participant’s death, and such
designation may be changed from time to time by the Participant filing a new
designation. Each designation will revoke all prior designations by the
Employee, and shall be in a form prescribed by the Employer, and will be
effective only when filed in writing with the Employer during the Employee’s
lifetime. The written designation may take a form similar to attached
Exhibit “A.”

(a) In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Employee, the Employer shall pay any such benefit payment to the
Employee’s spouse, if then living, but, if none, then to the Employee’s estate.

(b) In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively on information supplied by the
Employee’s personal representative or administrator. If a question arises as to
the existence or identity of anyone entitled to receive a benefit payment, or if
a dispute arises with respect to any such payment, then, notwithstanding the
foregoing, the Employer, in its sole discretion, may distribute such payment to
the Employee’s estate or may take such other action as the Employer deems to be
appropriate.

7. ADMINISTRATION.

(a) ADMINISTRATIVE AUTHORITY. Except as otherwise specifically provided herein,
the Employer board of director’s compensation committee shall have the sole
responsibility for and the sole control of the operation and administration of
this Plan and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Plan, including, without limiting the generality
of the foregoing, the power, duty, and responsibility to:

(i) Resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of the Employee and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies,
or omissions in the Plan.

(ii) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

(iii) The Employer may authorize one or more persons to execute any certificate
or document on behalf of the Employer, in which event any person notified by the
Employer of such authorization shall be entitled to accept and conclusively rely
upon any such certificate or document executed by such person as representing
action by the Employer until such third person shall have been notified of the
revocation of such authority.

(b) PAYMENT OF FEES, EXPENSES AND TAXES.

(i) All income taxes generated from a distribution to the Employee (or
Beneficiaries), shall be paid either out of the Participant’s Accounts or
directly by the Employee-Participant. All income taxes generated as a result of
accumulated but not distributed income, if any, shall be paid by the Employer
out of its own funds.

(ii) All other expenses incurred in the administration and operation of the Plan
shall be paid by the Employer out of its own funds.

(c) CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a Claimant)
shall present the claim, in writing, to the Employer, and the Employer shall
respond in writing. If the claim is denied, the written notice of denial shall
state, in a manner calculated to be understood by the claimant:

(i) The specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based; and,

(ii) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary.

8. AMENDMENT.

(a) RIGHT TO AMEND. The Employer, by written instrument executed by the
Employer, shall have the right to amend the Plan at any time and with respect to
any provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided however, that no such amendment shall
deprive a Participant or a Beneficiary of a right provided under the terms of
this Plan or the Participant’s Accounts.

(b) AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN. Notwithstanding the
above, the Plan may be amended by the Employer at any time, retroactively if
required, if found necessary, in the opinion of the Employer, in order to ensure
that the Plan is characterized as a top-hat plan of deferred compensation
maintained for a single member of management or highly compensated employee as
described under ERISA Sections 201(2), 301 (a)(3), and 401 (a)(1) and to conform
the Plan to the provisions and requirements of any applicable law (including
ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of an Employee or a Beneficiary hereunder.

Notwithstanding the foregoing, any termination of the Plan by the Committee
shall be subject to the provisions of Code Section 409A and applicable
regulations regarding restrictions on the Board’s right to terminate the Plan
and to distribute Post-2004 Accounts.

9. MISCELLANEOUS.

(a) LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the Plan
or any modification thereof, nor the creation of any Accounts under the Plan,
nor the payment of any benefits under the Plan shall be construed as giving to
any other employee or any other person any legal or equitable right against the
Employer or any officer thereof, except as provided by law or by any specific
Plan provision. The Employer does not in anyway guarantee any Employee’s
Accounts from loss, depreciation or decline in value, whether caused by poor
investment performance of a deemed investment or the inability to realize upon
an investment due to an insolvency affecting an investment vehicle or any other
reason. In no event shall the Employer, any employee, officer, or director of
the Employer, be liable to any person on Accounts of any claim arising by reason
of the Plan or of any instrument or instruments implementing its provisions, or
for the failure of the Employee, Beneficiary, or other person to be entitled to
any particular tax consequences with respect to the Plan, or any credit or
distribution hereunder.

(b) CONSTRUCTION. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, but shall be fully severable, and the Plan shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein. For all
purposes of the Plan, where the context admits, the singular shall include the
plural, and the plural shall include the singular. Headings of Articles and
Sections herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. The laws of the State of Alaska
shall govern control and determine all questions of law arising with respect to
the Plan and the interpretation and validity of its respective provisions,
except where those laws are preempted by the laws of the United States.
Participation under the Plan will not give any Employee the right to be retained
in the service of the Employer nor any right or claim to any benefit under the
Plan unless such right or claim has specifically accrued hereunder.

(i) The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded non-qualified deferred compensation
plan, and no provision of the Plan shall be interpreted so as to give the
Employee-Participant any right in any assets held pursuant to this Plan which
right is greater than the rights of a general unsecured creditor of the
Employer.

(c) SPENDTHRIFT PROVISION. No amount payable to the Employee or a Beneficiary
under the Plan will, except as otherwise specifically provided by law, shall be
subject in any manner to anticipation, alienation, attachment, garnishment,
sale, transfer, assignment (either at law or in equity), levy, execution,
pledge, encumbrance, charge or any other legal or equitable process, and any
attempt to do so will be void; nor will any benefit be in any manner liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
person entitled thereto. Further, the withholding of taxes from Plan benefit
payments; the recovery under the Plan of overpayments of benefits previously
made to a Employee or Beneficiary, if applicable, the transfer of benefit rights
from the Plan to another plan, or the direct deposit of benefit payments to an
Accounts in a banking institution (if not actually part of an arrangement
constituting an assignment or alienation) shall not be construed as an
assignment or alienation.

(i) In the event that any Employee’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer may bring an action or
a declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of said action, any benefits that become payable shall be held as credits to the
Employee’s or Beneficiary’s Accounts or, if the Employer prefers, paid into the
court as they become payable, to be distributed by the court to the recipient as
the court deems proper at the close of said action.

This Amended Supplemental Executive Retirement Deferred Compensation Plan has
been duly executed by the Company’s authorized representative this 1st_ day of
May, 2008, to be effective as of January 1, 2005.

     
WITNESS
  NORTHRIM BANK
/s/ Susan E. Stenstrom     
  By: /s/ Ronald A. Davis     
 
   
Print Name: Susan E. Stenstrom     


--------------------------------------------------------------------------------

  Ronald A. Davis
Its: Chairman, Compensation Committee

2